DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
In response to the preliminary amendment filed 05/15/2020, claims 1, 3, 5-8, 11, 13, 14 and 17 were amended and no claims were canceled and/or added. Therefore, claims 1-20 are currently pending for examination.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vehicle detection module configured for - corresponding to element 30 in Fig. 2”, “height obtaining module configured for  – corresponding to element 31 in Fig. 2”,  “lighting system configured for – corresponding to element 24 in Fig. 2” and “monitoring system adapted for detecting – corresponding to element 28 in Fig. 2”  in claims 1, 2, 6,  8, 9 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Drawings
6.	The drawings (Fig. 8) is objected to under 37 CFR 1.83(a) because they fail to show details as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaien (JP 2015116983; provided in the IDS and machine translation is used).
	For claim 1, Kaien discloses a bus [E.g. 0108, 0038] comprising: 
	a vehicle detection module configured for detecting a vehicle, wherein the detected vehicle is at least one of: a car, a van, and a motorbike [E.g. 0054; The merging car information acquisition unit 51 is a merging car (another vehicle) that attempts to merge from the merging lane into the traveling lane based on the information from the forward millimeter wave radar 11 and the information of the moving image captured by the front imaging camera 12 is detected, and if a merging car is detected, whether the height of the merging car is higher (or lower) than a predetermined height (for example, 2.0 m) judge. A millimeter-wave radar similar to the forward millimeter-wave radar 11 is provided toward the side of the truck 1 or diagonally forward, and based on the information from the millimeter-wave radar, the presence or absence of a joining car, the height information of the joining car, etc.]; 
E.g. 0054: The merging car information acquisition unit 51 is a merging car (another vehicle) that attempts to merge from the merging lane into the traveling lane based on the information from the forward millimeter wave radar 11 and the information of the moving image captured by the front imaging camera 12 Is detected, and if a merging car is detected, whether the height of the merging car is higher (or lower) than a predetermined height (for example, 2.0 m) judge. A millimeter-wave radar similar to the forward millimeter-wave radar 11 is provided toward the side of the truck 1 or diagonally forward, and based on the information from the millimeter-wave radar, the presence or absence of a joining car, the height information of the joining car, etc.]; and 
	a lighting system [E.g. 0084: plurality of LEDs used in the first to seventh display units 20 to 26 and the eighth display unit 33 may be provided with a reflection plate that appropriately reflects obliquely forward of the track 1, or may be irradiated It may be set diagonally forward of the track 1 or the like] with a lighting surface [0030-0036] adapted for displaying a luminous picture [E.g. 0030: The third display unit 22 is a flat lamp in which a plurality of LEDs of a predetermined color that emits light in response to the supply of power from a battery (not shown) is two-dimensionally arrayed. It is disposed on the direction outer surface (the outer surface 30 of the track 1). The third display unit 22 is visible from diagonally forward, side and diagonally backward of the track 1. For the interruption prevention display performed by the third display unit 22, for example, all the LEDs are simultaneously lit and extinguished. Is a blinking display that repeats] at least partially above the height of the detected vehicle [E.g. 0069: In the first mode, regardless of whether or not the junction point J where the traveling lane 36 and the joining lane 38 join is present in front of the traveling lane 36, a plurality of side 
	For claim 5, Kaien discloses wherein the bus comprises a bumper and a summit, the lighting surface being vertically at a distance from the bumper and the summit; the bumper being longitudinally offset with respect to the lighting surface [Fig. 1; see the bumper and summit of the truck].
	For claim 6, Kaien discloses wherein the bus comprises a monitoring system adapted for detecting a road user, the vehicle detection module being part of said monitoring system, the lighting system being configured for displaying the luminous picture upon detection of said road user [E.g. 0069: In the first mode, regardless of whether or not the junction point J where the traveling lane 36 and the joining lane 38 join is present in front of the traveling lane 36, a plurality of side surfaces will be detected if the truck 1 is in auto cruise travel. A display for preventing interruption is always displayed on a predetermined display unit selected in advance from the display unit 18 and the plurality of front display units 19 according to the driver's preference or the like. That is, the CPU 44 starts the interruption prevention display when the ACC system is turned on, and stops the interruption prevention display when the ACC system is turned off, 0073].
	For claim 8, Kaien discloses a bus [E.g. 0108, 0038] comprising: 
E.g. 0054; The merging car information acquisition unit 51 is a merging car (another vehicle) that attempts to merge from the merging lane into the traveling lane based on the information from the forward millimeter wave radar 11 and the information of the moving image captured by the front imaging camera 12 is detected, and if a merging car is detected, whether the height of the merging car is higher (or lower) than a predetermined height (for example, 2.0 m) judge. A millimeter-wave radar similar to the forward millimeter-wave radar 11 is provided toward the side of the truck 1 or diagonally forward, and based on the information from the millimeter-wave radar, the presence or absence of a joining car, the height information of the joining car, etc.], 
	a height obtaining module configured for obtaining a height of the rear vehicle [E.g. 0054; The merging car information acquisition unit 51 is a merging car (another vehicle) that attempts to merge from the merging lane into the traveling lane based on the information from the forward millimeter wave radar 11 and the information of the moving image captured by the front imaging camera 12 Is detected, and if a merging car is detected, whether the height of the merging car is higher (or lower) than a predetermined height (for example, 2.0 m) judge. A millimeter-wave radar similar to the forward millimeter-wave radar 11 is provided toward the side of the truck 1 or diagonally forward, and based on the information from the millimeter-wave radar, the presence or absence of a joining car, the height information of the joining car, etc.], and 
	a lighting system [E.g. 0084: plurality of LEDs used in the first to seventh display units 20 to 26 and the eighth display unit 33 may be provided with a reflection plate that appropriately reflects obliquely forward of the track 1, or may be irradiated It may be set diagonally forward of the track 1 or the like] with a lighting surface [0030-0036] adapted for displaying: 
E.g. 0030: The third display unit 22 is a flat lamp in which a plurality of LEDs of a predetermined color that emits light in response to the supply of power from a battery (not shown) is two-dimensionally arrayed. It is disposed on the direction outer surface (the outer surface 30 of the track 1). The third display unit 22 is visible from diagonally forward, side and diagonally backward of the track 1. For the interruption prevention display performed by the third display unit 22, for example, all the LEDs are simultaneously lit and extinguished. Is a blinking display that repeats], and 
	a second luminous picture higher than the height of the rear vehicle [E.g. 0069: In the first mode, regardless of whether or not the junction point J where the traveling lane 36 and the joining lane 38 join is present in front of the traveling lane 36, a plurality of side surfaces will be detected if the truck 1 is in auto cruise travel. A display for preventing interruption is always displayed on a predetermined display unit selected in advance from the display unit 18 and the plurality of front display units 19 according to the driver's preference or the like. That is, the CPU 44 starts the interruption prevention display when the ACC system is turned on, and stops the interruption prevention display when the ACC system is turned off; 0073, 0038], wherein the lighting system is configured for switching from the first luminous picture to the second luminous picture [0030-0036, 0069]. 
	
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaien in view of Tuzsuzov (US 2016/0370645).
	For claim 4, Kaien discloses  wherein the lighting system comprises a display screen including a matrix of light emitting diodes, said display screen forming the lighting surface [E.g. 0028-0029, 0039].
	Kaien fails to expressly disclose that the display screen comprising a transparency of at least 40%.
	However, as shown by Tuzsuzov, it was well known in the art of displays to include a display screen comprising a transparency of at least 40% [E.g. 0012].
	It would have been obvious to one of ordinary skill in the art of displays before the effective filling date of the claimed invention to modify Kaien with the teaching of Tuzsuzov in order to have a display that can be so bright so that it gets noticed even in full daylight.

13.	Claims 7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaien.
	For claim 7, although Kaien fails to expressly disclose wherein the bus comprises a height of at least 3 m, and wherein the height of the vehicle ranges from 1.1 m to 2.5 m, and wherein the lighting surface comprises a width of at least 1.5 m and a height of at least 2 m, E.g. 0054-0056; 0084, 0030-0036]. However, having the bus comprises a height of at least 3 m, and wherein the height of the vehicle ranges from 1.1 m to 2.5 m, and wherein the lighting surface comprises a width of at least 1.5 m and a height of at least 2 m fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaien to have the bus comprises a height of at least 3 m, and wherein the height of the vehicle ranges from 1.1 m to 2.5 m, and wherein the lighting surface comprises a width of at least 1.5 m and a height of at least 2 m in order to satisfy system needs and/or environment requirement which require using such measurement range, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Kaien.
	For claim 14, although Kaien fails to expressly disclose wherein the first luminous picture defines a first lighting intensity, and the second luminous picture defines a second lighting intensity which is greater than the first lighting intensity, Kaien teaches first luminous picture that have a lighting intensity and second luminous picture that have a lighting intensity [0030-0036, 0084]. However, having the second luminous picture defines a second lighting intensity which is greater than the first lighting intensity fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaien to have the second luminous picture defines a second lighting intensity which is greater than the first lighting intensity in order to satisfy system needs and/or environment requirement which require using such lighting intensity measures, also 
	For claim 15, although Kaien fails to expressly disclose wherein the first luminous picture comprises a first outline, and the second luminous picture comprises a second outline which is shorter than the first outline, Kaien teaches the first luminous picture comprises a first outline, and the second luminous picture comprises a second outline [0030-0036, 0084]. However, having the second luminous picture comprises a second outline which is shorter than the first outline fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaien to have the second luminous picture comprises a second outline which is shorter than the first outline in order to satisfy system needs and/or environment requirement which require using such luminous pictures shapes, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Kaien.

14.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaien in view of Toshio Kimura et al. (Toshio Kimura; US 2020/0223352)
	For claim 17, Kaien discloses a bus [E.g. 0108, 0038] comprising: 
	a window [E.g. 0108, 0038; it is inherent that the bus comprises a window], 
	a vehicle detection module configured for detecting a smaller vehicle which is smaller than the bus [E.g. 0054; The merging car information acquisition unit 51 is a merging car (another vehicle) that attempts to merge from the merging lane into the traveling lane based on the information from the forward millimeter wave radar 11 and the information of the moving image captured by the front imaging camera 12 is detected, and if a merging car is detected, 
	a height obtaining module configured for obtaining a height of said smaller vehicle [E.g. 0054; The merging car information acquisition unit 51 is a merging car (another vehicle) that attempts to merge from the merging lane into the traveling lane based on the information from the forward millimeter wave radar 11 and the information of the moving image captured by the front imaging camera 12 Is detected, and if a merging car is detected, whether the height of the merging car is higher (or lower) than a predetermined height (for example, 2.0 m) judge. A millimeter-wave radar similar to the forward millimeter-wave radar 11 is provided toward the side of the truck 1 or diagonally forward, and based on the information from the millimeter-wave radar, the presence or absence of a joining car, the height information of the joining car, etc.], and 
	a lighting system [E.g. 0084: plurality of LEDs used in the first to seventh display units 20 to 26 and the eighth display unit 33 may be provided with a reflection plate that appropriately reflects obliquely forward of the track 1, or may be irradiated It may be set diagonally forward of the track 1 or the like] with a lighting surface [0030-0036] adapted for displaying a luminous picture at least partially above the height of said smaller vehicle [E.g. 0069: In the first mode, regardless of whether or not the junction point J where the traveling lane 36 and the joining lane 38 join is present in front of the traveling lane 36, a plurality of side surfaces will be detected if the truck 1 is in auto cruise travel. A display for preventing interruption is always displayed on a 
	Kaien fails to expressly disclose wherein  the lighting surface extends on a majority of a surface of said window.
	However, as shown by Toshio Kimura, it was well known in the art of vehicles notification to include a lighting surface that extends on a majority of a surface of a window [E.g. 0055, Figs. 1A-1B and 4A-4M].
	It would have been obvious to one of ordinary skill in the art of vehicles notification before the effective filling date of the claimed invention to modify Kaien with the teaching of Toshio Kimura in order to have a notification that is clearly visible to interested personal outside of the vehicle and thereby improve the overall notification system.
	For claim 18, Toshio Kimura further teaches wherein the window comprises an upper edge, the lighting surface and the luminous picture overlapping said upper edge [see Fig. 1A, 4A, 0068].
	For claim 19, Kaien in view of Toshio Kimura further teaches wherein the window comprises a side portion at a side of the bus, and a rear portion at a rear end of the bus [Toshio Kimura; 0068: the proposed avatar may also be displayed on the side and rear windows, also see claim 17 analysis].
	For claim 20, Kaien in view of Toshio Kimura further teaches wherein the bus is a bus with a front unit and a rear unit, said rear unit comprising a rear unit rear window, the lighting E.g. Toshio Kimura; 0055-0068, Figs. 1A-1B and 4A-4M; see claim 17 analysis].
	Kaien in view of Toshio Kimura fails to expressly disclose the bus is an articulated bus.
	Although Kaien in view of Toshio Kimura fails to expressly disclose the bus is an articulated bus,  Kaien in view of Toshio Kimura teaches a bus [Kaien; 0038]. However, having the bus to be an articulated bus fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaien in view of Toshio Kimura to have the bus to be an articulated bus in order to satisfy system needs and/or environment requirement which require using such type of vehicle, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Kaien in view of Toshio Kimura.

Allowable Subject Matter
15.	Claims 2-3, 9-13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Gustavsson (US 2011/0163868)
	Nakajima et al. (US 2020/0294431)
	Watkins (US 2019/0210616)


17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689